Citation Nr: 9901550	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ear disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1969.  In January 1972, he claimed service connection for an 
ear condition.  A March 1972 rating decision denied service 
connection for hearing loss and for history of otitis 
externa, quiescent.  An April 1972 letter notified the 
veteran of that decision and advised him of his right to 
appeal.  He failed to file a timely appeal and the adverse 
decision became final.  In October 1992, he sought to open 
claims for hearing loss and an ear disorder.  This appeal 
arises, in part, from a December 1992 letter from the New 
York, New York, Regional Office (RO) advising the veteran 
that, since service connection for hearing loss and an ear 
disorder was denied in 1972, and the denial became final, he 
must submit new and material evidence to reopen the claims.

In a January 1993 statement, the veteran claimed service 
connection for PTSD.  This appeal also arises from a July 
1993 rating decision that denied service connection for PTSD.

In his October 1992 ear disorder/hearing loss claims, the 
veteran also claimed permanent and total disability for non-
service-connected pension purposes.  A July 1993 rating 
decision denied that claim, the veteran appealed, and a March 
1998 rating decision granted a permanent and total disability 
rating for pension purposes on an extraschedular basis.  The 
benefit sought on appeal having been granted, the issue of 
permanent and total disability for pension purposes is not 
now before the Board of Veterans Appeals (Board).


In a July 1993 statement, the veteran claimed service 
connection for respiratory, gastrointestinal, skin, and 
psychosocial disorders that he attributed to exposure to 
Agent Orange.  In a July 1994 statement, he claimed service 
connection for a low sperm count and a liver disorder, both 
of which he attributed to Agent Orange exposure.  In an 
October 1994 statement, he claimed service connection for a 
skin disorder that he attributed to Agent Orange exposure.  A 
July 1995 rating decision, noting that regulations provided 
that certain disorders were deemed to be etiologically 
related to herbicide exposure, denied service connection for 
a skin disorder, a liver disorder, and a low sperm count, all 
claimed as secondary to Agent Orange exposure.

The current state of the record, regarding claims based upon 
Agent Orange exposure, raises two concerns.  First, the July 
1995 rating decision does not appear to be entirely congruent 
with the July 1993, July 1994, and October 1994 claims.  In 
short, there appear to be disorders claimed that the rating 
decision did not address.  Second, since regulations 
providing for presumptive service connection do not operate 
to exclude the traditional approach to service connection 
claims, the veteran may show, without the benefit of a legal 
presumption, that he has disability caused by herbicide 
exposure.  Thus, he may establish service connection based on 
medical evidence that he has diseases, whether or not they 
are listed in regulations, that are etiologically related to 
herbicide exposure.  38 U.S.C.A. § 1110; Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 
44 (1996), affd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998) ; 38 C.F.R. 
§ 3.303(d).  He must, however, provide medical evidence of 
the link between herbicide exposure and the disorders 
claimed; merely making a claim, without the requisite medical 
evidence, will not be sufficient to trigger the duty to 
assist.  Epps v. Brown, 9 Vet.App. 341 (1996), affd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Both of these concerns are 
referred to the RO for appropriate consideration.




FINDINGS OF FACT

1.  A March 1972 rating decision disallowed the veterans 
claims for service connection for an ear disorder and hearing 
loss.  He was advised of his right to appeal the decision but 
a timely appeal was not filed and the decision became final.

2.  Evidence submitted since the March 1972 rating decision 
is either cumulative or redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
or, by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran did not engage in combat with the enemy and 
there is no evidence that, while in service, he experienced a 
stressful event that was outside the range of usual human 
experience or one that involved actual or threatened death or 
serious injury.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1972 rating decision 
is not new and material, and the veterans claims for 
entitlement to service connection for an ear disorder and 
hearing loss are not reopened.  38 U.S.C.A. §§ 7105(c), 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veterans service medical records include two generated 
at his basic training center, dated in December 1967.  On the 
first, he complained of earache and cough.  Treatment was 
provided and, on the second, dated the next day, it was noted 
that his condition was much improved.  On a September 
1969 separation examination, internal and external canals and 
eardrums were normal and auditory acuity was 15/15 in each 
ear.  In listing awards, decorations, etc., in service, his 
Form DD 214 shows that he was issued the National Defense 
Service Medal.

At a February 1972 VA examination, the veteran reported an 
ear infection in 1967 and said that, currently, his ears 
itched and sometimes ached, and that his hearing seemed to 
come and go.  On examination, ear canals were clean, 
there was no inflammation, tympanic membranes were intact and 
mobile, the Rinné test was positive bilaterally, and the 
Weber test did not lateralize.  An audiometric examination 
showed hearing to be within normal limits bilaterally.  The 
diagnoses were deafness not found and a history of otitis 
externa, now quiescent.

A March 1972 rating decision denied service connection for an 
ear disorder and for hearing loss.  The veteran was notified 
of the decision, and his right to appeal, in April 1972 
correspondence.  He did not appeal, and the decision became 
final.

In October 1992, the veteran claimed service connection for 
ear infection and hearing loss.  In a December 1992 letter, 
he was advised that, since service connection for those 
disorders had been denied in 1972, he must submit new and 
material evidence in order to reopen the claims.

On an October 1992 VA outpatient treatment record, the 
veteran complained that his ears itched and the right one 
ached.  Tympanic membranes were clear, there was no cerumen, 
and there was slight erythema in the right external canal.  
The diagnosis was rule out otitis externa.

On a November 1992 VA social work report, apparently prepared 
in connection with the veterans application for services, 
the veteran reported that he had two years of college and 
that, after service, he drank alcohol to sleep.  Currently, 
he had no money, no job, and no place to live.  He thought he 
would benefit from an inpatient alcoholism rehabilitation 
program and intended to seek Social Security benefits.  He 
denied psychiatric problems.

A November 1992 VA clinical record noted that the veteran was 
oriented, his mood was anxious and depressed, there were no 
delusions or hallucinations, and his memory was intact.  He 
had no previous psychiatric admissions but he had a history 
of many years of heavy drinking.  The examiner recorded that 
it was unclear whether he had PTSD.

Another November 1992 VA outpatient treatment record noted 
that the veteran was divorced, homeless, unemployed since 
September, had no income, no friends, had a drinking problem, 
and spent his time in bars.  His employment history was 
recorded and it was noted that he lost many jobs because his 
work was unsatisfactory or because he was unable to work fast 
enough due to a foot disorder.  His marriage ended because of 
his gambling and drinking.  On mental status examination, he 
was alert and oriented, his affect was constricted, his mood 
was of intermittent chronic depression, his speech was 
relevant and coherent, and his memory was mildly impaired.  
He complained of nightmares once or twice a week, some of 
which involved a sinking ship, snakes, or gunfire.  He 
reported suicidal ideation in the past, denied homicidal 
ideation, and denied hallucinations.  The Axis I diagnoses 
were dysthymia, PTSD, alcohol abuse, and pathological 
gambling in partial remission.  The Axis II diagnosis was 
personality disorder not otherwise specified.

On a December 1992 VA outpatient treatment record, the 
veteran complained of ear pain.  The diagnosis was otitis 
externa and medication was prescribed.

Later in December, at a VA audiometric examination, the 
veteran reported hearing difficulty, aural discomfort, 
periodic tinnitus, and sporadic disequilibrium.  Otoscopy 
showed that both canals were reddened.  Audiometric testing 
produced the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
20
25
25
25
40

The examiner noted that discrimination scores were excellent 
at 96 percent.  The impression was that hearing was 
essentially within normal limits through 2000 Hertz, with 
mild sensorineural hearing loss thereafter.  The veteran was 
referred to the ear, nose, and throat clinic for his otologic 
complaints.

At the VA ear, nose, and throat clinic, ear canals were 
clear, tympanic membranes were intact, there was no 
discharge, and no cerumen.  The assessment was that no acute 
abnormality was noted.

At a December 1992 examination conducted by Diagnostic Health 
Services, the veteran gave a history of chronic ear infection 
and current hearing loss.  On examination, the ears were 
within normal limits and the examiner noted that the veteran 
was able to understand speech spoken at a normal level.  
Neither an ear nor a hearing disorder was diagnosed.

On a December 1992 VA outpatient treatment record, the 
veteran complained of PTSD.  He reported that he had been 
stationed for six months on a destroyer off the coast of 
Vietnam.  His ship was not shelled but he was bothered by 
the pounding of their own guns.  The examiner noted that he 
did not see that as a trauma of sufficient intensity to 
cause PTSD.  The veteran had a documented alcohol problem, 
presented with anxiety and depression, but did not appear to 
be in great distress.  The examiner concluded that he did 
not see evidence for PTSD!

In January 1993, the veteran claimed service connection for 
PTSD.

At a March 1993 VA hearing on the hearing loss/ear disorder 
claims, the veteran testified that he had to take a swimming 
class during basic training and his ears ached and drained.  
He was given ear drops and thought he might have been given 
some pills.  The ear disorder healed and he finished his 
training.  Later, while in service, his ears itched and 
sometimes ached.  He treated that complaint with alcohol or 
Listerine on a Q-tip but did not seek medical attention.  
After service, in 1972, his ears again began to itch and he 
saw a Dr. Luke, since deceased, in Seattle.  The doctor found 
a redness in the ears and gave him ear drops.  Thereafter, 
his ears continued to itch but he just treated them with 
alcohol on a Q-tip and never sought further medical 
attention.  In about 1987, while working as a waiter, he 
began to notice hearing loss.  During the hearing, the 
veteran submitted invoices of VA prescriptions for ear 
medication.

On a March 1993 VA outpatient treatment record, he complained 
that his ears itched.  The assessment was a normal 
examination.

Later in March, the veteran was seen as an outpatient at St. 
Vincents Hospital, where he complained that his ears itched.  
There was no drainage, and tympanic membranes were intact, 
but there was some dryness of the right external canal.  The 
assessment was a dry ear canal and no infection.

The veteran submitted a March 1993 statement in reply to a 
request from the RO for information about his inservice 
stressor events.  He said that, after basic training, he was 
assigned to a destroyer that patrolled the coast of Vietnam 
and provided fire support for ground forces.  Occasionally, 
his ship was fired on by Viet Cong torpedo boats.  His battle 
station was in the magazine room below a five-inch gun.  
There he helped move 12-pound gunpowder tubes to the gun 
mount above.  After three months, he was transferred to 
another destroyer because that ship needed a steward.  On the 
second ship, his battle station was again in the magazine 
room.  One shipmate told him that, when the captain changed 
course and ordered rapid firing, that meant that enemy 
torpedo boats were approaching.  Some shipmates discriminated 
against him because he is oriental.  One said he would throw 
him overboard.  On occasion, they took his pillow or blanket.  
In the magazine room, he sometimes stood on a ladder to pass 
the gunpowder tubes to the gun mount.  During rapid firing, 
the ladder shook and he sometimes slipped off and, when he 
did, his shipmates yelled at him.  He was able to hear the 
pounding of the gunfire even though he was wearing ear plugs.  
After service, he became paranoid and hyperalert and bought a 
gun because he was almost mugged by two men in a Seattle 
parking lot.  He had anxiety, nightmares of the war, and 
chronic insomnia.  His friends told him not to take sleeping 
pills because they were habit-forming, so he had to drink 
alcohol in order to sleep.

At an April 1993 VA examination, the veteran reported 
occasional ear infections since 1967, which were resolved by 
the use of ear drops such as Cortisporin.  He also reported 
intermittent ringing in either ear and occasional vertigo 
during the preceding two years.  Currently, he had no 
subjective complaints.  Examination of the auricles, external 
canals, and mastoids was negative.  The tympanic membranes 
were intact and not inflamed.  There was no active ear 
disease.  The diagnoses were history of intermittent 
tinnitus, possible postural hypotension, and a history of 
otitis externa that, currently, was inactive.

At a subsequent April audiologic examination, the veteran 
reported tinnitus, hearing loss, loss of balance, and 
bilateral outer/middle ear infections, all of which he 
attributed to service.  Testing produced the following 
results:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
50
35
40
50
LEFT
45
45
35
50
55

Speech recognition scores were 88 percent in the right ear 
and 96 percent in the left.  The examiner noted, in summary, 
that the veteran demonstrated flat, moderate, sensorineural 
hearing loss with excellent word recognition.

At an April 1993 VA PTSD examination, the veteran was asked 
about the worst part of his military service.  He replied 
that it was when he failed his swimming test in boot camp and 
got an ear infection.  When asked about other bad 
experiences, he reported that his shipmates discriminated 
against him and would steal his pillow or blanket.  He 
reported that a shipmate said he did not like Chinamen and 
threatened to throw him overboard.  Also, his ship was in a 
monsoon.  He had no problems as a child, he was married in 
1980 and divorced in 1983, he gave an erratic employment 
history and, during the preceding three years, had lived in 
New York, Connecticut, Massachusetts, and Florida.  
Currently, he lived in a VA homeless shelter.  He said he had 
drunk regularly since separation from service, admitted 
having blackouts but denied the shakes, and said he had 
reduced his alcohol consumption in December because his liver 
was enlarged.  His subjective complaint was that he was 
depressed most of the time.

Upon clinical evaluation, he was alert, calm, and 
cooperative.  His speech was mostly logical and coherent but 
occasionally tangential or circumstantial.  The examiner 
reported that he was unable to elicit panic attacks and was 
also unable to elicit a specific episode of severe 
depression.  Nevertheless, the veteran contended that his 
depression never went away and, when he became depressed, he 
would go to a bar and drink.  Currently, he appeared only 
mildly depressed.  The veteran reported sleep disturbed by 
dreams, none of which involved events he had experienced.  On 
the Mississippi Scale for PTSD, he scored 125, with 90 
percent of the PTSD cases scoring over 107.  However, the 
examiner noted that the type of answers he gave, together 
with his other symptoms, did not warrant the diagnosis.  The 
examiners overall impression was that the veteran had been 
depressed for many years, with secondary alcoholism.  
Diagnoses were dysthymia and alcohol dependence, the latter 
in remission.

In a statement submitted in May 1993, the veteran reported 
that he was assigned to two destroyers that patrolled the 
coast of Vietnam for a total of six months.  He was assigned 
to the deck force on the first ship and was a steward on the 
second.  From July through September 1968, his first ship 
provided artillery support to Marines and the 25th Infantry 
Division.  At the end of September, his ship joined others, 
including the battleship New Jersey, to shell enemy positions 
in the demilitarized zone.  While there, they occasionally 
encountered enemy PT boats.  A very stressful event 
occurred while he was working at his assigned post in the 
magazine room.  He was halfway up a ladder and was passing 
gunpowder up to a gun mount when he heard the order given for 
rapid firing.  He assumed enemy PT boats were approaching, 
became nervous, and slipped off the ladder, and his shipmates 
yelled at him.  Another very stressful event occurred 
when he was on his way to the laundry during a monsoon.  He 
was walking through the main deck when he stumbled and almost 
fell overboard.  There were other stressful events that he 
could not then recall.  However, he did mention that heavy 
artillery bombardment by his ship disturbed his sleep.

A December 1993 psychiatric examination by Diagnostic Health 
Services focused on postservice history and symptomatology.  
With regard to the veterans military service, the examiner 
reported only that the veteran had service in Vietnam and 
that he said that he was involved in a naval collision.  
Diagnoses were PTSD, chronic alcoholism, and chronic liver 
disease.

At a December 1993 hearing, when asked to describe stressful 
events he had experienced in service, the veteran testified 
that some of his shipmates played games with him and took his 
pillow and blankets at bedtime and he did not get enough 
sleep.  When he had to man his battle station in the magazine 
room, he sometimes did not handle the gunpowder correctly, 
due to lack of sleep, and his shipmates yelled at him.  At 
times, he slipped off the ladder and, on one such occasion, 
he was relieved by the petty officer in charge and felt 
humiliated.  So whenever his ship docked, he hit the bars and 
got drunk to forget the problems and stress on his ship.  His 
ship never docked in Vietnam and did not get closer than two 
miles from shore.  Since his battle station was below deck, 
he did not know if his ship was ever hit by enemy fire or 
whether it was ever fired upon.  Also, he never saw enemy PT 
boats but was told that his ship encountered them.  Sometimes 
shipmates called him names based on his ancestry, but that 
did not bother him.  What really upset him was when they took 
his pillow and blankets and he did not get enough sleep.  On 
those occasions, if general quarters sounded, he had to go to 
his battle station without the proper sleep and that was very 
distressful.  After service, he had lived with his sisters 
and a brother-in-law in California.  He took jobs in the 
restaurant industry but had fights with cooks and waiters and 
customers that were too demanding and fussy.  He also had 
fights with his family and, on one occasion, his sister 
chased him out of the house with a big knife.  Over the 
years, he had been unable to hold a job because of his 
alcohol problem and his temper.  Currently, he lived in a VA 
facility and socialized with the other residents and also 
with people outside the facility.

At the December 1993 hearing, the veteran submitted a letter 
from a VA social worker indicating that the veteran was 
diagnosed with PTSD and dysthymia, was seeing a psychiatrist, 
and attended AA/NA group, substance abuse therapy group, and 
PTSD group.

Later in December 1993, the veteran submitted a statement 
indicating that, at the hearing, he forgot to tell about a 
shipmate who threatened to throw him overboard to feed the 
sharks.  He did not catch his name, had since forgotten 
what he looked like, and did not know if he was serious, but 
he avoided that shipmate afterward.  Also, since most of 
their artillery support was done after midnight, he tried to 
sleep during the day but it was difficult and his sleep was 
really messed up.

In addition to the December 1993 letter from a VA social 
worker, staff at the VA medical center wrote letters 
addressed To Whom It May Concern dated in August 1996, 
November 1996, December 1996, and June 1997, reporting that 
the veteran had been undergoing treatment for PTSD.  The 
letters focused on symptomatology and medication, but the 
December 1996 letter described the veterans stressors in 
these terms:  [The veteran] describes several incidents of 
racial/ethnic mistreatment related to his Asian background on 
active duty, including one threat of being thrown 
overboard.  He also describes highly stressful experiences 
related to offshore bombardment of enemy positions as well as 
having to pass loads of gunpowder up a steep steel ladder.

A June 1997 VA psychiatric examination merely cited a letter 
from the veterans VA psychiatrist, quoted in part above, and 
apparently accepted the existence and sufficiency of 
stressors.  The examiner diagnosed PTSD, schizoaffective 
disorder, and dysthymia.

A September 1997 decision by the Social Security 
Administration noted that the veteran was granted Social 
Security disability benefits in 1992 and that, on the basis 
of letters and records from the VA medical center showing 
that the veteran had PTSD, the benefits were continued.

Analysis

New and material evidence to reopen claims for service 
connection
for an ear disorder and hearing loss

The veteran contends that the RO erred by failing to reopen 
his claim for service connection for an ear disorder and 
hearing loss.  He maintains that, in service, he had an ear 
infection and was exposed to noise and, currently, has ear 
pain and hearing loss.

A March 1972 rating decision disallowed service connection 
for hearing loss and for history of otitis externa, 
quiescent.  April 1972 correspondence notified the veteran of 
that decision and advised him of his right to appeal.  He did 
not appeal the adverse decision within one year of 
notification thereof, it became final, and it is not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen his 
claims, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In October 1992, the veteran sought to reopen the claims.  
Because the present appeal, as to these matters, does not 
arise from original claims, but rather comes from an attempt 
to reopen claims which were previously denied, the Board must 
bear in mind the important distinctions between the two types 
of claims.  As provided by statute, and emphasized in 
precedent decisions of the United States Court of Veteran 
Appeals, applications to reopen previously denied claims to 
which finality has attached require the Board to conduct a 
two-step analysis.  First, the Board must determine whether 
the evidence is new and material.  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis  merits or 
otherwise) of the claim, and is not merely cumulative of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VAs regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veterans claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuits holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression bears directly 
or substantially on the specific matter is essentially 
equivalent to relevant and probative of the issue at hand 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not relevant and probative of the 
issue at hand was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which bears directly or 
substantially on the specific matter under consideration 
and the caselaw criterion requiring that the new evidence be 
relevant and probative of the issue at hand.  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an evolution of the law).  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Courts discussion of the uniquely pro-
claimant quality of the veterans benefits system such 
that, although not every piece of new evidence is 
material . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans Appeals in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veterans attempt to reopen his claims of service connection 
for hearing loss and for an ear disorder is that which has 
been submitted since the ROs March 1972 decision.  

Before reviewing the evidence obtained since the March 1972 
rating decision, it is relevant to review the law regarding 
service connection, in order to focus our analysis on the 
nature of the evidence needed to reopen them in this case.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Adjudication of service connection claims requires 
consideration of evidence regarding the places, types, and 
circumstances of the veterans service as shown by service 
personnel and medical records, official histories of 
organizations in which the veteran served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  Specifically, in order to constitute a plausible 
claim, there must be medical evidence of current disability, 
lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
between the injury or disease in service and the current 
disability.  Epps, Caluza, supra.

In this case, the February 1972 VA examination did not find 
hearing loss and, although it noted the history of otitis 
externa given by the veteran, there was no current evidence 
of an ear infection.  Thus, the claims were denied because 
there was no medical evidence of current disabilities.  Since 
there was no medical evidence of current disabilities, there 
obviously was no medical evidence linking current 
disabilities to military service.

The evidence submitted since the March 1972 rating decision 
still does not show that the veteran has chronic otitis 
externa or any other chronic ear disorder.  Without medical 
evidence of current disability, the record on the attempt to 
reopen the claim lacks evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, new and material evidence has clearly not been 
submitted to reopen that claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

With regard to the claim for service connection for hearing 
loss, hearing impairment is a disability under VA regulations 
when the auditory threshold is 40 decibels or greater at any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, when 
the auditory threshold is 26 decibels or greater at any three 
of those frequencies, or when speech recognition scores on 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The evidence submitted since the March 1972 rating decision 
included a December 1992 audiometric examination that showed 
that the veteran currently has mild sensorineural hearing 
loss.  That is new evidence.  However, there is still no 
medical evidence linking his mild sensorineural hearing loss 
to his military service, more than 20 years earlier.  Thus, 
the new evidence is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration.  In addition, with regard to the final 
criterion of well-groundedness, the recently submitted 
material is not evidence which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In sum, new and material evidence has not been 
submitted to reopen the claim for service connection for 
hearing loss.

In other words, what is needed to reopen this claim would be 
an opinion by a qualified medical professional, upon review 
of all the evidence in the claims file, establishing a nexus 
between inservice injury and postservice disability.  Such an 
opinion would contribute to a more complete picture as to 
the merits of the claim.  See Hodge, supra, at 1363.

The Board further notes that, in a decision by a hearing 
officer in June 1993, and in its July 1993 statement of the 
case, the RO properly cited to, and considered the veterans 
attempt to reopen the claim under, 38 C.F.R. § 3.156(a), the 
regulation discussed with approval in Hodge.  The RO noted, 
as we do here, that the veteran has submitted no new and 
material evidence showing incurrence of an ear disorder or 
hearing loss in service.  No citation to, or reliance upon, 
the caselaw rejected in Hodge was undertaken by the RO.

Accordingly, based upon its review of the relevant evidence 
in this matter, and for the reasons and bases discussed 
above, it is the decision of the Board that new and material 
evidence to warrant reopening the veterans claim for service 
connection of an ear disorder or hearing loss has not been 
submitted.  See Hodge, Fossie, Henderson, supra.  The law is 
clear that the Board does not have jurisdiction to consider 
a claim which [has been] previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection for PTSD

The veteran also contends that the RO erred by failing to 
grant service connection for PTSD.  He maintains that he 
experienced traumatic events in service and service 
connection for PTSD is warranted.

As noted above, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Adjudication of service connection claims requires 
consideration of the evidence regarding the places, types, 
and circumstances of the veterans service as shown by 
service personnel and medical records, official histories of 
organizations in which the veteran served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of PTSD, credible 
supporting evidence that claimed inservice stressors actually 
occurred, and medical evidence of a causal nexus between 
claimed inservice stressors and current symptomatology.  
Cohen v. Brown, 10 Vet.App. 128, 138 (1997); 38 C.F.R. 
§ 3.304(f).

At the outset, the Board finds that the veteran was not 
issued military awards or decorations indicating that he 
engaged in combat with the enemy, he does not contend that he 
did, and the inservice stressors he has reported are not 
combat-related.

The Board notes, as did the Court of Veterans Appeals (Court) 
in Cohen, that the criteria for granting service connection 
for PTSD, cited above from 38 C.F.R. § 3.304(f), require only 
that there be a clear diagnosis of PTSD; the criteria do 
not require that VA adjudicators assess the quality, or 
sufficiency, of the veterans stressors.  The criteria for 
the PTSD diagnosis, including the nature of the stressors 
needed to support such a diagnosis, are found in the American 
Psychiatric Associations Diagnostic and Statistical Manual 
(DSM) and they are, as the Court noted in Cohen, stringent.  
See Cohen at 140.

When this appeal arose, stressors that would support the PTSD 
diagnosis were described as follows:

The person has experienced an event that is 
outside the range of usual human experience 
and that would be markedly distressing to 
almost anyone, e.g., serious threat to ones 
life or physical integrity; serious threat or 
harm to ones children, spouse, or other 
close relatives and friends; sudden 
destruction of ones home or community; or 
seeing another person who has recently been, 
or is being, seriously injured or killed as 
the result of an accident or physical 
violence.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 250 (3rd ed. rev. 1987) (DSM-III-R).

In November 1996, VA regulations were amended to adopt the 
fourth edition of the DSM.  38 C.F.R. § 4.130 (1997).  
Currently, stressors that will support the PTSD diagnosis are 
described as follows:

The person has been exposed to a traumatic 
event in which he experienced, witnessed, or 
was confronted with actual or threatened 
death or serious injury, or a threat to the 
physical integrity of self or others and his 
response to the event involved intense fear, 
horror, or helplessness.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 424 (4th ed. 1994) (DSM-IV).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the criteria most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting from Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order).  Thus, in this case, 
the veteran is entitled to have the sufficiency of his 
stressors assessed under both DSM-III-R and DSM-IV.

With regard to the assessment of the quality or sufficiency 
of stressors, the Court, in Cohen, said:

[A] clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed 
(unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals are experts 
and are presumed to know the DSM requirements 
applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis.

Cohen at 140 (emphasis added).

Thus, the Court specifically provided that, where there is an 
unequivocal diagnosis of PTSD, it is presumed, unless 
evidence shows to the contrary, that the inservice stressor 
events were outside the range of usual human experience (DSM-
III-R) or they included a traumatic event in which the 
veteran experienced, witnessed, or was confronted with actual 
or threatened death or serious injury or a threat to the 
physical integrity of self or others (DSM-IV).

In this case, the veteran was first diagnosed with PTSD in a 
November 1992 VA outpatient treatment record.  That report 
included information about employment history, his current 
situation, and his mental status, but no information 
whatsoever about his military service.  The evidence clearly 
shows that the examiner did not determine that the veteran 
experienced events outside the range of usual human 
experience, the DSM-III criterion then applicable.

Subsequently, on a December 1992 VA outpatient treatment 
record, it was noted that the veteran said his ship was not 
shelled but he was bothered by the pounding of its guns.  The 
examiner did not see that as a trauma of sufficient intensity 
to cause PTSD.  The examiner inquired regarding inservice 
stressors and determined that the veterans were clinically 
insufficient to support a diagnosis of PTSD.  In fact, the 
examiner noted that he did not see evidence for PTSD!

Upon an April 1993 VA PTSD examination, the veteran said that 
the worst part of his military service occurred when he 
failed his swimming test and got an ear infection.  When 
asked for other bad experiences, he said that his shipmates 
discriminated against him by stealing his pillow or blanket, 
that a shipmate did not like Chinamen and threatened to 
throw him overboard, and that his ship was in a monsoon.  The 
examiner noted that the veteran scored 125 on the Mississippi 
Scale for PTSD but concluded that his answers and his 
symptoms did not warrant a PTSD diagnosis.  Again, the 
examiner inquired regarding inservice stressors and deter-
mined that the veterans were clinically insufficient to 
support a diagnosis of PTSD.

At a June 1997 VA psychiatric examination, the examiner 
quoted a letter from the veterans treating psychiatrist that 
merely said that the veteran had highly stressful 
experiences related to off shore bumbardment [sic] of enemy 
position.  On this occasion, the examiner made no 
independent inquiry regarding those experiences but, 
nevertheless, diagnosed PTSD.

This case clearly shows that it would have been error for the 
Board to presume that a PTSD diagnosis was made in accord 
with DSM criteria for a stressor event.  When examiners 
diagnosed PTSD, the evidence shows that they made no inquiry 
regarding stressor events; when examiners did make an inquiry 
regarding stressor events, PTSD was not diagnosed.

This result is understandable in light of the veterans 
stressor events.  In addition to his reports to those 
examiners who made an inquiry, he wrote of his inservice 
stressors in March 1993, May 1993, December 1993, and October 
1994, and testified about them at a December 1993 hearing.  
From his statements and his testimony, the Board finds that 
the veterans most stressful events in service consisted of 
the following:  shipmates stole his pillow and his blankets; 
his battle station was in the magazine room below a five-inch 
gun and he was bothered by the firing of the gun; his 
shipmates yelled at him if they felt he was not doing his job 
properly; he was relieved of duty on one occasion and found 
that very humiliating; he stumbled and fell while passing 
through the main deck on his way to the laundry during a 
storm; one shipmate, about whom he can remember virtually 
nothing, threatened to throw him overboard; he did not get 
the proper sleep, either because it was disturbed by his 
ships gunfire or because his pillow and blankets were 
stolen; and, during basic training, he failed a swimming test 
and contracted an ear infection.

Assuming that all of the foregoing descriptions are true, 
none of those stressor events, in the judgment of the 
Board, was outside the range of usual human experience (DSM-
III-R), nor did they include a traumatic event in which the 
veteran experienced, witnessed, or was confronted with actual 
or threatened death or serious injury or a threat to the 
physical integrity of self or others (DSM-IV).  In so 
holding, we are mindful that we are incompetent to make 
medical determina-tions, see Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  Here, we are not making or challenging a 
diagnosis; we are simply assessing the nature of the claimed 
inservice stressors.  We acknowledge that the veteran did 
say, in his March 1993 statement, that his ship was fired 
upon by Viet Cong torpedo boats.  However, as reported on a 
December 1992 VA outpatient treatment record, he said his 
ship was not shelled and, at the December 1993 hearing, he 
said he did not know whether his ship was ever hit by enemy 
fire because his battle station was below decks.  On weighing 
these statements, the Board concludes that the last is the 
most likely to be accurate, since it was made under oath and 
is consistent with the veterans other statements about his 
battle station.

The Board notes that a veterans having served in the Vietnam 
theater of operations does not, by itself, support a 
diagnosis of PTSD.  As the Court stated in Wood v. Derwinski, 
1 Vet.App. 190, 192-3 (1991), neither appellant's military 
specialty . . . nor his service records, disclose that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences.  In addition, the 
Court has noted, in a similar context, that two mortar 
attacks [described by the appellant], even if true, do not 
portray situations where appellant was exposed to more than 
an ordinary stressful environment in a war zone.  Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).

In sum, since there is evidence to the contrary, the Board is 
unable to presume that examiners that diagnosed PTSD did so 
in consideration of the DSM criteria for a stressor event.  
When weighing those diagnoses, however unequivocal they may 
appear to be on their face, against the veterans inservice 
stressor events and against examinations that included 
inquiry regarding inservice stressor events, the Board is 
compeled to conclude, by the weight of the evidence, that the 
diagnoses of PTSD in this case are not the clear diagnoses of 
PTSD required by 38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is not warranted.

The Board does not, by its decision here, suggest that the 
veteran does not have PTSD.  However, since his separation 
from service more than twenty years ago, he has moved several 
times, had only sporadic employment, been married and 
divorced, abused alcohol and damaged his liver, gambled to 
excess, and was homeless for a time.  It is not inconceivable 
that his lifestyle has generated stressor events that 
resulted in PTSD.  Again, as noted above, we do not presume 
to encroach upon the diagnostic prerogatives of the medical 
profession.  We do observe, however, the existence of 
postservice stressors.  Indeed, the veteran reported that, 
after service, he armed himself because he was almost mugged 
in a parking lot in Seattle, and that his sister chased him 
from her house with a large knife.  Each of those events 
appears to more closely meet the DSM criteria for a stressor 
than any of the events that the veteran experienced in 
military service.





ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for an ear 
disorder, and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for hearing loss, 
and the claim is not reopened.

Service connection for PTSD is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

- 2 -
